Citation Nr: 1108685	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-29 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3. Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to March 1964. The Veteran died on December [redacted], 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. The Veteran died on December [redacted], 2007.  The death certificate listed the cause of death as myocardial infarction, due to ischemic cardiovascular disease.

2. The Veteran was service connected for a chronic low back strain and right ear tinnitus at the time of his death.

3. The medical evidence of record does not associate the cause of the Veteran's death with the Veteran's active service.

4. During his lifetime, the Veteran was service connected for a chronic low back strain, at a 60 percent evaluation, and right ear tinnitus, at a 10 percent evaluation.  These ratings combined for a 60 percent total evaluation, in effect from June 1999 to the time of the Veteran's death in December 2007.

5. The Veteran did not have a service-connected disability evaluated as 100 percent disabling for 10 years prior to his death, was not continuously rated as totally disabled for the five-year period after his separation from service, and was never a prisoner of war during such service.

6. The appellant's countable income for all periods pertinent to her claim exceed the maximum annual income for payment of any pension benefits.


CONCLUSION OF LAW

1. A service connected disability did not cause death or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2002 & 2010); 38 C.F.R. § 3.312 (2010).

2. The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

3. The appellant's countable income precludes her from receiving any pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for service connection for cause of death benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection for a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate service connection for cause of death based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations for a claim for service connection for cause of death benefits, the VA has no preliminary obligation to conduct a predecisional adjudication of the claim prior to providing section 5103(a)- compliant notice.

Here, the duty to notify set out above was satisfied by way of a letter sent to the appellant in February 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of the Veteran's service treatment records and other pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA records have been obtained and associated with the record.

In determining whether the duty to assist requires that a VA medical examination/opinion be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor her representative have identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  In addition, a rating board physician reviewed the evidence of record and provided an opinion in March 2005.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Cause of Death

The surviving spouse of the Veteran seeks service connection for the cause of his death.  She contends that the Veteran's service connected chronic low back strain contributed to the heart condition which led to the Veteran's death.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A determination of service connection requires a finding of the existence of a current disability and a relationship between that disability and injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  Id.

The service connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Prior to the Veteran's death, he was service connected for chronic low back strain at 60 percent evaluation, effective June 18, 1999; and right ear tinnitus at 10 percent evaluation, effective March 10, 1969.  The appellant contends that the Veteran's low back strain, among other medical issues, contributed to the Veteran's death.  

According to the evidence of record, the Veteran underwent a VA spine examination in September 2003.  The examination report noted the Veteran had a past history of high blood pressure, coronary artery disease, and an old myocardial infarction in 2001.  Upon physical examination and review of the medical treatment records, the VA medical examiner did not conclude the Veteran's low back strain aggravated or contributed to his heart condition.

In light of the evidence, the appellant is unfortunately not entitled to service connection for the cause of the Veteran's death.  There is no indication, besides the appellant's statements, that the Veteran's service connected disabilities condition was in any way associated with his death.  Treatment records are silent as to any association between the Veteran's heart condition, including the myocardial infarction, and the Veteran's service.

Finally, it is well settled that neither the Board nor a person who lacks the relevant medical training is qualified to render etiology opinions that require medical experience, training, or education.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Because opining as to the relationship between the Veteran's disabilities and his period of active service requires medical training, the appellant is not qualified to render, on her own accord, a competent nexus opinion. 

Aside from the appellant's statements, there are no indications associating the Veteran's service connected disabilities with his death.  Therefore, the claim must be denied.

While the Veteran served the country honorably, his death is not service connected.  In so concluding, the Board in no way intends to minimize the Veteran's sacrifices for his country, which are deserving of the highest respect.  The Board, however, is obligated to decide cases based on the evidence before it rather than based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board reminds the appellant that she is free to procure and submit new evidence that shows that the Veteran's service connected disability contributed to his death (i.e., a positive nexus opinion from a different qualified examiner).  Upon receipt of such evidence, VA will reopen and readjudicate the claim, provided such evidence is deemed to be new and material.  See 38 C.F.R. § 3.156(a).

In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for cause of death, the doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC under 38 U.S.C.A. § 1318

As to the appellant's claim for DIC benefits, according to 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to the surviving spouse of a "deceased Veteran" in the same manner as if the death were service connected.  A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of his or her own willful misconduct and who either was in receipt of or entitled to receive compensation at the time of death for service- connected disabilities rated totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2010).

38 U.S.C. § 1318(b) authorizes payment of DIC only in cases where the Veteran had, during his lifetime, established a right to receive total service-connected disability for the required statutory period or would have established such a right if not for CUE.  See 38 C.F.R. § 3.22.

Even though a Veteran died of non-service connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected if: 1) the Veteran's death was not the result of his own willful misconduct, and 2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service- connected disability that was: i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than 1 year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 C.F.R. § 3.22(a).

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: 1) VA was paying the compensation to the Veteran's dependents; 2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; 3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; 4) the Veteran had not waived retired or retirement pay in order to receive compensation; 5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or 7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b).

Consequently, the current state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.

As stated, the Veteran died in December 2007.  The cause of death listed on the death certificate is myocardial infarction, due to ischemic cardiovascular disease.  Service connection for the cause of the Veteran's death was denied by the Board in this decision as discussed above.  

At the time of the Veteran's death, the Veteran was service connected for a chronic low back strain, at a 60 percent evaluation, and right ear tinnitus, at a 10 percent evaluation.  These ratings combined for a 60 percent total evaluation, in effect from June 1999 to the time of the Veteran's death in December 2007.

The Veteran was not a prisoner of war during his active military duty, and he was not in receipt of a total disability rating based on service-connected disabilities at the time of his death.  As the Veteran was not a prisoner of war, and as, at the time of death, the Veteran was not rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death, and was not rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least five years immediately preceding death, the Board finds that none of the requirements are met for a grant of DIC benefits under 38 U.S.C.A. § 1318.

Further, the record does not indicate that the appellant has specifically alleged that there was CUE in any final rating decision.  As the appellant has not raised this matter, the Board concludes that no further action or consideration is warranted as to this particular portion of the § 1318 analysis.  While the Board sympathizes with the appellant, it can find no legal basis under which to grant a claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.

Consequently, the appellant's claim for DIC benefits, under the provisions of 38 U.S.C.A. § 1318, must be denied.

Non-service Connected Death Pension Benefits

Basic entitlement to VA nonservice-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime) or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1541, 1542 (West 2002); 38 C.F.R. § 3.3(b)(4) (2010).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12- month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

The total MAPR for a surviving spouse with no dependents, effective December 1, 2007, was $7,498.00.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

The appellant's claim for death pension was received in January 2008, following the Veteran's death in December 2007.  The appellant reported no dependents.  The claim was denied by the RO on the basis of excessive income.  SSA records indicated the Veteran was receiving $804 monthly which resulted in $9,636 of yearly income. 

As the appellant's annual income exceeds the current MAPR, and has exceeded the MAPR in effect during the appellate period, for the award of non-service connected death pension benefits for a surviving spouse with no dependents, the claim of entitlement to non-service connected death pension benefits must be denied due to excessive yearly income.

While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits.  Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits.

The appellant should understand that should her income decrease, or if the amount that she pays out in the form of unreimbursed medical expenses increases, she may reapply for improved death pension benefits.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to non-service connected death pension benefits is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


